Exhibit 10.2

 

FIRST AMENDMENT TO

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO CHANGE OF CONTROL EMPLOYMENT AGREEMENT (the “Amendment”)
dated as of August 19, 2005, is made by and between SeeBeyond Technology
Corporation, a Delaware corporation (together with all successors thereto, the
“Company”), and Barry Plaga (“Executive”), an individual resident of California.

 

RECITALS

 

The Company and Executive have entered into a certain Change of Control
employment Agreement (the “Agreement”) dated as of February 5, 2005 (the
“Agreement Date”).

 

The Company has entered into a certain Agreement and Plan of Merger, dated as of
June 27, 2005, by and among Sun Microsystems, Inc. (“Parent”), the Company, Big
Bear Acquisition Corporation and certain other parties (the “Merger Agreement”).
The transaction contemplated by the Merger Agreement shall be referred to herein
as the “Merger.”

 

For good valuable consideration, receipt of which is hereby acknowledged by both
the Company and Executive, Company and Executive desire to amend the Agreement
as set forth below.

 

EFFECTIVE DATE OF AMENDMENT

 

This Amendment is conditioned upon the Closing (as that term is defined in the
Merger Agreement) of the Merger. If the Merger is not consummated and the
Closing does not occur for any reason, this Amendment shall be null and void.

 

AMENDMENT

 

1. Section 3.2(e) shall be replaced in its entirety as set forth below:

 

Sun Microsystems, Inc. (“Parent”) shall (i) pay Executive, as soon as
practicable, but in any event within fifteen (15) days after the closing of the
transactions contemplated by that certain Agreement and Plan of Merger, dated as
of June 27, 2005, by and among Parent, the Company, Big Bear Acquisition
Corporation and certain other parties, a lump-sum cash amount of $21,540.06 (the
“COBRA Payment”), which is the equivalent of Parent’s current monthly COBRA
premium under its PPO medical, dental and vision plans (the “Plans”), equal to
$1,196.67, multiplied by eighteen (18) and (ii) make continuation healthcare
coverage available to Executive and his dependents under the Plans, at
Executive’s expense, for eighteen (18) months following the Closing, but solely
to the extent such coverage is required under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). In addition to the COBRA
Payment, Parent shall pay Executive an additional lump-sum cash amount of
$18,165.12 (the “Gross-Up Payment”), at the same time the COBRA Payment is paid,
which amount shall cause the net amount retained by Executive after taking into
consideration all federal, state and local income and employment taxes owed with
respect to the COBRA Payment and the Gross-Up Payment thereon is equal to the
COBRA Payment.

 

2. The foregoing amendment to the Agreement shall be effective as of the Closing
Date. In all other respects the Agreement is ratified and confirmed.

 

IN WITNESS WHEREOF, Executive and the Company have executed this Amendment as of
the date first above written.

 

EXECUTIVE

/s/ Barry J. Plaga

SEEBEYOND TECHNOLOGY CORPORATION

By:   /s/ Mark A. Brooks Its:   General Counsel